DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 12-15, 19-20, 22-27, 29, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 32, following the applicant’s amendment on 08/02/2021 the best available art remains the latching system taught by Baumeister (US 5915766 A).  While Baumeister teaches a similar latching system comprising a striker with multiple catches and a single motor to actuate both the first and second catch, Baumeister fails to teach incorporating a second catch arm adapted to engage a second cam follower of the second catch in order to move the second catch.  Baumeister teaches the use of a single catch cam and a single cam follower to move both catches to the latched position.  There is no motivation to modify Baumeister’s invention to include this feature.  
	Regarding claim 33, the best available art is also the latching system taught by Baumeister.  While Baumeister teaches a striker and a first and second catch, along with a single motor to move the first and second catch, Baumeister fails to teach a primary latched position, a secondary latched position and a tertiary latched position.  Adding a third latching position would not be obvious to one of ordinary skill in the art as it would change the function of Baumeister’s invention.  
	Claims 2-3, 5, 12-15, 19-20, 22-27 and 19 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675